                   Case 1:10-cr-10127-MLW Document 103 Filed 05/07/19 Page 1 of 4

AO 245D (Rev, 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 1




                                         United States District Court
                                                               District of Massachusetts
           UNITED STATES OF AMERICA                                                         Judgment in a Criminal Case
                                                                                            (For Revocation of Probation or Supervised Release)

                       DAVID A. WOOD
                                                                                            Case No.             1: 10 CR 10127                        - 001 - MLW
                                                                                            USM No. 92279-038
                                                                                             Scott Lauer
                                                                                                                               Defendant's Attorney
 THE DEFENDANT:

      admitted guilt toviolation of condition(s)                   '•                                              of the term of supervision.
 •    was found in violationof condition{s) count(s)                                                         after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                 Nature of Violation                                                                                             Violation Ended
                                   Thedefendant is to resideIna community confinement centerfor thefirst sixmonths ofhissupervised            07/27/2017

                                      release. The defendant shall comply witti at! rules and regulations of the community confinement   .   u,              ^


                                      center while in community confinement.


;:l«^                              Thedefendantshaii work regularly ate law^l occupation unless excused bytheprobation officer for            06/09/2017         YTr;~'

         The defendant is sentenced as provided in pages 2 through                                ^          ofthis judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
  EI The defendant has not violated condition(s) _[j                                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must noti^ the United States attorney for this district within 30days ofany
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attomey of material changes in
 economic circumstances.


  Last Four Digits of Defendant's Soc. Sec. No.:                                             05/07/2019
                                                                                                                         Date of Imposition of Judgment
  Defendant's Year of Birth:


 City and State of Defendant's Residence:                                                                           Signature of Judge
  Jamaica Plain, MA                                                                                     The Honorable Mark L. Wolf
                                                                                                         Judge, U.S. District Court
                 Case 1:10-cr-10127-MLW Document 103 Filed 05/07/19 Page 2 of 4

AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet lA

                                                                                                                                    Judgment—Page 2
DEFENDANT: DAVID A. WOOD
CASE NUMBER: 1;             lo CR 10127                         - DDI - MLW

                                                               ADDITIONAL VIOLATIONS


                                                                                                                                                                 Violation
Violation Number               Nature of Violation                                                                                                               Concluded

Hi (continued)                    school, training, or other acceptable reasons.


                               Thedefendarti shall refrain ftom excessive useofalcohol andshall notpurchase, possess, use,distr9>ute, oradminister any           01/26/2018

                                     narcotic or other controlled substance, or paraphernalia related to such substances, except prescribed by a physician.


                              Ithe'^efendant^sKaii abide by acurfaw from 9:00pm to 7:008m for aperiod ofone hiindred and li^fydays (120) days, dtafog            02/27/2018

                                     which time he shall remain at his residence untess otherwise excused by the Probation Office. The defendant's curfew will


                                    beenforcedbyelecVonlcr^onllorlngforwhlchhBwiliBssumelha^daltyexp^se^
                       Case 1:10-cr-10127-MLW Document 103 Filed 05/07/19 Page 3 of 4
AO 245D (Rev. 02/18)       Judgment in a Criminal Case for Revocations
                           Sheet 2— Imprisonment
                                                                                                       Judgment — Page _3_   of
DEFENDANT: DAVID A. WOOD
CASENUMBER: ij jq CR 10127                                 - GDI - MLW

                                                                  IMPRISONMENT


               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

time served. Court imposes a sentence of time served with credit given to the defendant beginning on 3/26/2018.
Supervised Release is revoked.



     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:

           •      at                                 •    a.m.      •    p.m.       on
           •      as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •       before 2 p.m. on                                             .
           •       as notified by the United States Marshal.
           •       as notified by the Probation or Pretrial Services Office.

                                                                         RETURN


I have executed this judgment as follows:




           Defendant delivered on                                                           to


at                                                       with a certified copy of this judgment.




                                                                                                    UNITED STATES MARSHAL



                                                                                By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                 Case 1:10-cr-10127-MLW Document 103 Filed 05/07/19 Page 4 of 4

AO 24SD (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                              Judgment—Page          of
DEFENDANT:          DAVID A. WOOD
CASE NUMBER: i; jq CR 10127                           - GDI - MLW
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
 No supervised release shall follow.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse, (check ifapplicable)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution, (check ifapplicable)
5.    •   You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
6.    •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.    •   You must participate in an approved program for domestic violence, (check ifapplicable)


You must complywith the standardconditions that have beenadoptedby this court as well as with any other conditions on the
attached page.
